Citation Nr: 1224215	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for major depressive disorder, to include as secondary service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an adjustment disorder, to include as secondary service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied (in pertinent part) claims for service connection for a right knee injury and depression.  

The Board remanded the claims in May 2010 for VA examinations.  

In his substantive appeal, the Veteran indicated that he wanted a hearing at the RO before a traveling Veterans Law Judge (VLJ).  In response, he was informed by letter that a hearing was scheduled for February 9, 2010.  He failed to report for the scheduled hearing.  He did not request a postponement and has provided no explanation for his failure to attend the hearing.  Thus, his hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2011).  

In an Informal Hearing Presentation received in March 2012, the Veteran, through his representative raised the issue of an increased rating for his service-connected PTSD and residuals.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, a right knee disability is related to service.  

2.  Competent medical evidence shows that the Veteran's major depressive disorder is due to or the result of service-connected PTSD.  

3.  Competent medical evidence shows that the Veteran's adjustment disorder is due, at least in part, to his service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a right knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  Resolving doubt in the Veteran's favor, major depressive disorder is proximately due to service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  

3.  Resolving doubt in the Veteran's favor, adjustment disorder is proximately due to a service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for a right knee disability and major depressive and adjustment disorder constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (2011).  

In addition to the above, where a veteran served continuously for ninety or more days during a period of war, and if arthritis (otherwise known as degenerative joint disease) became manifest to a degree of 10 percent or more within one year from the date of a veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Also, regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

In some cases, lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also 38 C.F.R. § 3.159(a)(2) (2011).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991).  

When the claim is in equipoise, the reasonable doubt rule is for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


A. Right knee disability  

On the Veteran's October 2003 application for compensation (VA Form 21-526), he reported that he had suffered a knee injury during recruit training in service.  In his November 2004 notice of disagreement, he reported that he had been plagued by a dull aching pain in his knees since before his discharge.  He noted that the pain was aggravated in service by constantly ascending and descending ladders for four years while on the submarine.  He explained that the standard procedure for descending a ladder on a submarine was to jump to the deck while missing the last two or three ladder rungs-a distance of two to three feet.  He further explained that there was only a corpsman aboard the submarine (and not a physician) and that there was an "unwritten code" that going to the corpsman for anything other than a major injury suggested you were "unworthy of submarine duty."  He stated that since service he has had throbbing pain in both knees, along with trouble squatting, kneeling and driving.  

Service treatment records show the Veteran injured his right knee on an obstacle course in January 1972.  He was evaluated and the clinical impression was a contusion.  X-rays were negative.  A June 1973 Report of Medical History (RMH) shows the Veteran denied swollen or painful joints, a bone or joint deformity, and a "trick" or locked knee.  He reported leg cramps.  In September 1978, just prior to his November 1978 separation, a Report of Medical Evaluation (RME) showed a clinical evaluation of the lower extremities was normal.  In the RMH, the Veteran again denied swollen or painful joints, a bone or joint deformity, and a "trick" or locked knee.  

The Veteran was initially given a VA examination in September 2004.  The claims file was reviewed and the January 1972 service treatment record was noted.  The Veteran reported that he was climbing a wall, swung out on a rope and struck both knees when he swung back.  He stated that the right knee was more swollen that the left knee.  Following a physical examination and x-rays, the examiner diagnosed degenerative joint disease of the patellofemoral joint bilaterally.  A nexus opinion was not provided.  

The Veteran was given a new examination in June 2010 so that an opinion could be rendered.  Initially the claims file was not available for review.  Physical examination showed that the ranges of motion in both knees, and his gait, were totally normal.  The examiner noted that the Veteran had x-rays of both knees in 2004 which showed similar findings of minimal degenerative changes of the patella in the right and left knees.  The diagnosis was degenerative joint disease of the bilateral knees.  The examiner opined that it was less likely than not that the degenerative joint disease of the knees was related to the injury in military service.  The examiner pointed out the right knee showed no more signs of arthritic change than the left knee and the Veteran had not reported that the left knee was injured in service.  The examiner also noted that there was no chronicity of care and follow up for right knee pain and it was "not even listed as a problem" in his medical record.  

In a September 2010 addendum, the examiner indicated that the claims file and prior VA examination report had since been reviewed.  He indicated that his diagnosis and opinion were unchanged.

Turning to the merits of the claim, the Veteran has a currently diagnosed right knee disorder diagnosed as degenerative joint disease.  Thus, he has demonstrated a current disability.

The Veteran has reported that his right knee pain began in active military service following an injury and has continued since.  As indicated, the Board must address credibility and competency.  The Board finds that the Veteran's testimony is credible.  Further, he is certainly competent to report visible and readily perceivable symptoms such as continued pain and discomfort after service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his testimony must be weighed against the other evidence in the record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The June 2010 (and September 2010 addendum) VA opinion against a nexus was based, in part, upon the rationale that there was no chronicity of care and follow up for right knee pain and it was "not even listed as a problem" in his medical record.  The Board notes that for chronicity, documentation of care is not required if Veteran is competent and credible on the issue of continuity of symptomatology.  See Layno, 6 Vet. App. at 469-71 (a veteran is competent testify to continuity of symptoms after an in-service injury).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  The Board finds that the Veteran's testimony regarding a continuity of right knee pain is credible.  As the examiner relied on the absence of medical records and failed to consider the Veteran's statements as evidence, the opinion is of little probative value.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). 

The VA examiner also based his opinion on the fact that the Veteran had not reported that the left knee was injured in service.  The Board notes, however, that the Veteran reported in his November 2004 statement that he had been plagued by a dull aching pain in both knees prior to his discharge that he attributed to having to constantly ascend and descend ladders on the submarine over a four-year period.  He also reported that the standard procedure for descending a ladder on a submarine was to jump to the deck while missing the last two or three ladder rungs - a distance of two to three feet.  The examiner's opinion and rationale did not include any discussion of this competent and credible service history reported by the Veteran and it is unclear whether consideration of that evidence would have affected the examiner's opinion.  As the factual background upon which the opinion was based is somewhat inaccurate, the opinion is not probative or persuasive.  

In light of the inadequate VA medical nexus opinion, the Board is left only with the Veteran's competent and credible report of a continuity of right knee symptoms since service which, in this instance, is sufficient to establish a nexus.  See 38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  For these reasons, and in resolving all doubt in the Veteran's favor, the claim of service connection for a right knee disability is granted.  See 38 U.S.C.A. § 5107(b). 


B. Major depressive and Adjustment disorders

The Veteran seeks service connection for major depressive and adjustment disorders, to include as secondary to service-connected disabilities.

A February 2004 VA psychological assessment shows the Veteran was experiencing chronic psychological distress that included features of anxiety, depression and anger issues.  Clinical syndromes were anxiety and major depressive disorder.  During a March 2004 psychology clinical consultation, a VA psychologist determined that the Veteran had two disorders (listed in order of importance on Axis I): adjustment reaction (secondary to joblessness, financial, and marital problems) and PTSD (secondary to naval experiences).  

The Veteran underwent a VA examination in August 2004 by a psychologist.  He reported multiple medical problems including cardiac problems (e.g. the placing of multiple stents, atrial fibrillation, and chronic obstructive pulmonary disease), hearing problems, hypertension, a sleep disorder and a bad knee.  The psychologist diagnosed the Veteran with PTSD and also an adjustment disorder secondary to the multiple medical problems that were stressful and anxiety-producing, and his financial and marital problems.

Several additional VA treatment records reflect pervasive and significant depression.  The report of a May 2006 VA examination reveals findings the Veteran's PTSD was a major factor in his functional impairment in relationships and work.  A March 2009 VA psychiatric examination report and August 2009 Vet Center intake records reflect pervasive and significant depression.  

In May 2010, the Board remanded the claim so as to obtain a medical opinion as to whether the Veteran's major depressive disorder and adjustment disorder were related to the service-connected PTSD.

The Veteran was provided with a VA examination in July 2010 in accordance with the Board's remand, but the claims file was not reviewed.  Based on the examination findings, the VA examiner diagnosed the Veteran with chronic PTSD and recurrent, moderate major depressive disorder.  The examiner opined that it is likely as not that the Veteran's major depressive disorder was related to and aggravated by his service-connected PTSD.  

The Veteran was examined in October 2011 by a different VA examiner who had an opportunity to review the claims file.  The evaluation was conducted by a psychologist and included clinical interview, behavioral observation, questionnaires, and records review (including claims file review and VA medical records), with a result much the same as at the July 2010 VA examination.  The diagnosis remained as PTSD and major depressive disorder.  The examiner indicated that the Veteran has more than one mental disorder diagnosed, but that it was difficult to differentiate what symptoms were attributable to each diagnosis.  The examiner explained that co-morbid anxiety and mood disorders have overlapping diagnostic criteria.  He stated that it is also difficult to identify the differential impact of the disorders with overlapping diagnostic criteria, and which seem to interact, influencing symptom presentation.  He stated that for this Veteran, it appears that PTSD symptoms and related impairments in psychosocial functioning contribute to symptoms of depression and vice versa.  In the examination report, the examiner also identified the diagnostically overlapping symptoms of PTSD and depression, and also specified which symptom manifestations were attributable to the respective PTSD and depression disorders.  The examiner further opined it was at least as likely as not that the major depressive disorder is part and parcel of the service-connected PTSD or it is aggravated thereby.  The rationale was based on the clinical interview, behavioral observation, questionnaires, and records review.  

The examiner further noted that the Veteran reported problems with depression related to psychosocial impairments associated with PTSD (occupational problems, marital problems, and social isolation) and medical problems (he was diagnosed with adjustment disorder during the initial VA examination).  The Veteran's basic report of his symptoms was the same today in previous evaluations.  He experiences significant symptoms of depression (e.g. pessimism, feeling like a failure, loss of pleasure in activities, self-dislike, self-criticism, passive suicidal ideation, loss of interest, indecisiveness and loss of energy) that are all associated with psychosocial impairments (e.g. two failed marriages, multiple job and occupational problems) that are related to his PTSD.  The examiner further noted that while the Veteran had also consistently reported some symptoms of depression related to medical issues, the psychosocial impairments attributed to PTSD were a primary factor contributing to symptoms of depression.  

Turning to the merits of the claim, the Veteran has currently diagnosed psychiatric disorders, namely major depressive disorder and adjustment disorder.  Thus, he has demonstrated a current disability.  He is also currently service-connected for PTSD and right knee degenerative joint disease.  

As indicated, VA regulations provide that service connection is warranted for a disability which is aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2011).  In this case, the record contains positive medical nexus opinions with respect to the question of causal nexus.  Notably, the August 2004 VA examiner opined that the Veteran has an adjustment disorder that is caused his multiple medical problems, including his "bad knee."  [The Board notes that it has granted service connection for the Veteran's claimed right knee disability in this decision.]  Likewise, the July 2010 and October 2011 VA examiners have determined it is at least as likely as not that the Veteran has a major depressive disorder, in addition to the service-connected PTSD, which is aggravated by his service-connected PTSD.  The Board finds these opinions persuasive, as they were based on a clinical interviews of the Veteran and a comprehensive review of the Veteran's medical and service history; and as they are consistent with the evidence of record, and supported by sound and well-explained rationale.  Further, there are no medical opinions to the contrary.

The Board is aware that the evaluation of the same disability under various diagnoses or the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the October 2011 VA examiner opined that while it is difficult to differentiate the symptoms of the co-morbid anxiety and mood disorders because they have overlapping diagnostic criteria and interact and influence symptom presentation, the major depressive disorder is a separate disability and is at least as likely as not aggravated by the service-connected PTSD.

Thus, based on the competent and probative medical evidence, the Board finds that major depressive and adjustment disorder are secondary to service-connected disabilities.  Based on the evidence of record, the Board finds that major depressive disorder and adjustment disorder should be considered "part of the original condition" (i.e. the service-connected PTSD and right knee degenerative joint disease) under Allen.  7 Vet. App. at 446.  Accordingly, service connection for a major depressive disorder, as secondary to service-connected PTSD; and an adjustment disorder, as secondary to service-connected right knee degenerative joint disease, is granted.  38 U.S.C.A. § 5107(b)


ORDER

Service connection for a right knee disability is granted.  

Service connection for major depressive, secondary to service-connected PTSD, is granted.  

Service connection for an adjustment disorder, secondary to service-connected right knee degenerative joint disease, is granted.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


